Gray, C. J.
It was within the discretion of the officer presiding at the trial to exclude the evidence of sales of other lands in 1870, as too remote in point of time to have any material bearing upon the value of the land in question at the time of the taking in November, 1871. Shattuck v. Stoneham Branch Railroad Co. 6 Allen, 115. Presbrey v. Old Colony Newport Railroad Co. 103 Mass. 1.
The betterment act of 1871, c. 382, § 1, does not repeal the provision of the highway act, Gen. Sts. c. 43, § 16; but secures the land-owner from being twice charged for the same benefit, by providing that, in assessing betterments under the former, due allowance shall be made for any benefit set off under the latter. The benefit and advantage to be taken into consideration in the assessment under the betterment act, may include that shared by the estate in question with other estates in the vicinity, though not bounding on the same street, beyond the general advantage to all lands in the same city. The benefit to be deducted in estimating damages under the highway act, is limited to the direct and special benefit to the estate in question, as distinguished from other estates not bounding on the same street. Chase v. Worcester, *264108 Mass. 60. Allen v. Charlestown, 109 Mass. 243. Upham v. Worcester, ante, 97. If the instructions to the jury were not sufficiently guarded in this respect, the respondent has no cause of exception, and the petitioner asserts none.
Verdict accepted.